 KURDZIEL IRON OF WAUSEON 155Kurdziel Iron of Wauseon, Inc. and International Union, United Automobile, Aerospace, Agricul-tural Implement Workers of America, UAW. Case 8ŒCAŒ28930 November 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On December 12, 1997, Administrative Law Judge Margaret M. Kern issued the attached decision.  The General Counsel filed exceptions, a supporting brief, and an answering brief to the Respondent™s cross-exceptions.  The Respondent filed cross-exceptions, a supporting brief, and an answering brief to the General Counsel™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.  The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm judge™s rulings, findings,1 and conclusions as modified below and to adopt the recommended Order as modified.2 1. The judge dismissed the complaint allegation that the Respondent violated Section 8(a)(5) and (1) by fail-ing to give bargaining unit employees a wage increase in 1996.  The judge found that the evidence was insufficient to show that the Respondent had a pattern or practice of granting cost-of-living increases on an annual basis.  The judge also rejected the General Counsel™s alternative theory that the Respondent had an established practice of giving the same wage increase to employees at the Wau-seon facility that it gave to employees at another plant (the Britt plant) and that it had unlawfully unilaterally discontinued that practice.  We disagree. As the judge found, during the first week of October 1994 and 1995, the Respondent granted increases of 3.75 percent and 2.75 percent, respectively, to employees at both its Wauseon and Britt facilities.  In October 1996, after the Union was certified to represent employees at the Wauseon facility, the Respondent granted a 3-percent increase to employees at the Britt facility, but did not give any increase to employees at the Wauseon facility.  The Britt facility has been in operation since 1991 or 1992.  The Respondent commenced operations at the Wauseon facility in March 1993.  The facilities are lo-cated in the same town and share a plant manager.  Con-trary to the judge, we find that the General Counsel has introduced sufficient evidence to show that the Respon-dent had an established practice of granting increases at the Wauseon facility that were pegged to increases given at the Britt facility.  In our view, the fact that the 1995 and 1996 increases were identical at the Britt and Wau-seon facilities warrants an inference that the Respondent applied common criteria to determine the increase to be given at those facilities, and that if it had continued that practice, it would have again granted identical increases at the Britt and Wauseon facilities in 1996.3 Plant Super-intendent Gary Schwert™s response to a question by em-ployee Thomas Bishard just before the decertification election in April 1997, indicating that, if the employees voted the Union out, they would get a 3-percent increase4 provides further support for that conclusion.  Accord-ingly, we find that the Respondent violated Section 8(a)(5) and (1) by failing to bargain to agreement or im-passe with the Union before discontinuing its practice of granting an October wage increase to bargaining unit employees.                                                                                                                      1 In the absence of exceptions, we adopt the judge™s dismissals of the complaint allegations that the Respondent violated Sec. 8(a)(1) and (5) through the conduct of Bob Robertson with respect posting a notice to employees regarding reduction of their lunch and break periods. 2 Consistent with Excel Container, Inc., 325 NLRB 17 (1997), we have also revised the triggering date of the Respondent™s notice-mailing obligation to the date of the first unfair labor practice. On the basis of Schwert™s statement that the increase that had been withheld would be granted if the employ-ees voted the Union out, we also find that the withhold-ing of the increase violated Section 8(a)(3) and (1) as alleged in the complaint. 2. We agree with the judge that the Respondent™s threat of a unilateral reduction in lunch and break times violated Section 8(a)(5) and (1) of the Act.  As the judge found, three employees were summoned into the office of Plant Superintendent Schwert, who told them lunch breaks were limited to 20 minutes and morning breaks limited to 10 minutes; and when employee Arroyo took issue with this, Schwert displayed a copy of a memo stat-ing:  ﬁJust a ‚Reminder Memo™ your lunch breaks are 20 minutes.ﬂ  Schwert told them that the Respondent had posted the memo.  Even if the announced reduction did not finally result in the actual curtailment of employees™ breaks, the damage to the bargaining relationship was accomplished.  This occurred ﬁsimply by the message to the employees that the Respondent was taking it on it-selfﬂ to set an important term and condition of employ-ment, thereby suggesting the irrelevance of the employ-ees™ collective-bargaining representative. ABC Automo- 3 Member Hurtgen, in his partial dissent, notes the absence of evi-dence regarding wage increases at the two plants in the years prior to 1995.  In the absence of evidence that the two plants were treated dif-ferently prior to 1994, we are unwilling to disregard the common prac-tice for the two plants in 1994 and 1995 in assessing the pattern that should have been adhered to in October 1996. 4 Schwert testified that he told Bishard that it was his ﬁopinionﬂ that if there were no Union, employees would get the increases.  In our view it is immaterial whether Schwert preceded his response by stating that it was his opinion.  Schwert was the plant superintendent, a member of the management negotiating team.  Thus, his ﬁopinionﬂ as to what would occur could reasonably be regarded as tantamount to a statement of what would in fact occur. This statement was not alleged or litigated by the General Counsel as a promise of benefit to induce decertification, in violation of Sec. 8(a)(1). Instead it was alleged only as a form of direct dealing. For reasons stated below, we adopt the judge™s dismissal of that allegation. 327 NLRB No. 44  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 156tive Products Corp
., 307 NLRB 248, 250 (1992), and 
cases there cited.  From the employees™ perspective in 
that encounter with Schwert, the threatened limit on 
break times was as much ﬁin placeﬂ as the threatened 
change in health and welfare 
coverage for the strikers in 
ABC Automotive
, who might later return to their jobs.  
Finally, we note that the amount of time a worker is al-
lowed for lunch is one of those daily conditions of em-
ployment that the collective-
bargaining representative is 
counted on to protect.  ﬁ[T]he availability of food during 
working hours 
and the conditions under which it
 is to be 
consumed
 are matters of deep concern to workers, and 
one need not strain to consider them to be among those 
‚conditions™ of employment that should be subject to the 
mutual duty to bargainﬂ (emphasis added).  
Ford
 Motor 
Co. v. NLRB
, 441 U.S. 488, 498 (1979). Since the pre-
sent case involves working hoursŠat the core of subjects 
to which the statutory bargaining obligation appliesŠas 
well as to workday lunches, the Court™s observation has 
special force here.  Schwert™s brandishing of the memo 
he claimed had been posted essentially told the employ-
ees that their representative had no voice in this matter. 
3. We agree that the judge did not err in dismissing the 
allegation that the Respondent engaged in direct dealing 
with a unit employee over wages, in violation of Section
 8(a)(5) and (1). 
We rely on the reasons set forth by the judge, and we 
note particularly that the conversation between Thomas 
Bishard, who was a member of the Union™s negotiating 
committee, and Plant Manager Gary Schwert was initi-
ated by Bishard. Further, according to Bishard™s testi-
mony, it was Bishard who phrased the question as to 
whether the employees would receive a raise and better 
benefits ﬁif the Union were voted out,ﬂ and when 
Schwert started his answer by stating, ﬁin my opinion,ﬂ 
Bishard interrupted him, said he did not want Schwert™s 
opinion, and demanded an answer.  We agree with the 
judge that Bishard initiated the conversation with 
Schwert, not as an individual employee, but rather in his 
role as a member of the Union™s negotiating committee, 
and that Schwert™s answer in no way constituted an at-
tempt to bypass the Union™s bargaining authority.
5 AMENDED CONCLUSION OF LAW 
Insert the following as Conclusion of Law 6. 
ﬁ6. Respondent violated Section 8(a)(5),(3) and (1) of 
the Act by unilaterally withholding an annual wage in-
crease from bargaining unit employees in 1996.ﬂ 
AMENDED REMEDY 
Substitute the following for the third paragraph. 
ﬁAffirmatively, the Respondent must rescind, in writ-
ing, any and all memoranda, including but not limited to 
the April 22, 1997 interoffice memo, which states, in 
                                                          
 5 As noted above, this statement wa
s alleged only as an 8(a)(5) and 
(1) direct dealing violation. 
substance, that employees™ lunch period is less than 30 
minutes or that employees™ morning break period is less 
than 15 minutes.  A copy of the decision, signed by an 
authorized representative of Respondent, shall be mailed 
to the Union.  Respondent must make whole all eligible 
bargaining unit employees by paying them the October 
1996 3-percent annual wage increase and for all lost 

earnings at the higher rate and other benefits suffered as 
a result of the discrimination against them.  Backpay 
shall be computed as described in 
F. W. Woolworth
 Co.,
 90 NLRB 289 (1950), with interest as described in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987). The 
Respondent must also meet and 
bargain, on request, with 
the Union in a timely manner without regard to the par-
ticipation or presence of a 
mediator at any bargaining 
session.ﬂ ORDER The National Labor Relations Board orders that the 
Respondent, Kurdziel Iron of Wauseon, Inc., Wauseon, 
Ohio, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening to unilaterally reduce employees™ 
lunch and morning break periods without first notifying 
the Union and giving the Union an opportunity to bar-

gain about such changes. 
(b) Unilaterally withholding from and failing to give 
bargaining unit employees an October 1996 annual wage 
increase of 3 percent. (c) Insisting on the presence of a mediator as a precon-
dition to meeting and bargaining with the Union. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind, in writing, any and all memoranda, 
including but not limited to the April 22, 1997 interoffice 
memo, which states, in substance, that employees™ lunch 

period is less than 30 minutes or that employees™ morn-
ing break period is less than 15 minutes.  A copy of the 
rescission, signed by an auth
orized represen
tative of the 
Respondent, shall be mailed to the Union within 14 days 
from the date of this Order. 
(b) Make all eligible bargaining unit employees whole 
by paying them the October 1996 3-percent annual wage 

increase and for any loss of ear
nings at the higher rate and other benefits suffered as a result of the discrimina-
tion against them plus interest, inthe manner set forth in 
the amended remedy section of this decision. 
(c) Meet and bargain, upon request, with the Union re-
garding terms and conditions of employment of the em-

ployees in the following appropriate unit in a timely 
manner and without regard to the participation or pres-
ence of a mediator at any bargaining session: 
  KURDZIEL IRON OF WAUSEON 157All full-time and regular part-time production and 
maintenance employees employed by the Respondent 
at its 620 W. Leggett, Wauseon, Ohio facility, but ex-
cluding all managerial employees, technical employees, 
truck drivers, office cleric
al employees, and profes-
sional employees, guards and supervisors as defined in 
the Act. 
 (d) Preserve and, within 14 days of request, make 
available to the Board or its
 agents for examination and 
copying, all records necessary to determine that the terms 
of this Order have been complied with. 
(e) Within 14 days after service by the Region, post at 
its Wauseon facility in Wauseon, Ohio, copies of the 
attached notice marked ﬁAppendix.ﬂ
6 Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 8, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
immediately upon receipt and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees 
are customarily posted.  

Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since October 1966. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED that the complaint is 
dismissed insofar as it alleges violations of the Act not 

specifically found.  MEMBER HURTGEN, dissenting in part. 
I agree, for the reasons stat
ed by my colleagues, that 
the judge appropriately dismissed the allegations that the 
Respondent engaged in direct dealing with unit employ-
ees. I would not find that Respondent violated Section 
8(a)(5) by announcing to th
ree employees a reduction in 
lunch and break times. The General Counsel did not al-

lege, and the judge did not find, that this conduct was an 
independent violation of Section 8(a)(1). Instead, the 
allegation was that Respondent ﬁthreatenedﬂ a unilateral 
change, in violation of Sect
ion 8(a)(5). However, there 
was no showingthat Respondent intended to accomplish 
                                                          
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board. 
the change without bargaining. Indeed, one of the three 
employees was a member of the Union™s negotiating 
committee. Further, and most importantly, no change 
(unilateral or otherwise) ever occurred. In these circum-
stances, I see no basis for findingan 8(a)(5) violation. 
ABC Automotive
, 307 NLRB 248 (1992), is distin-
guishable. In that case, ﬁthe unilateral change was effec-

tively implemented when it wa
s announcedﬂ. Id at 250. 
That is, the new condition wa
s instantly in place, and it 
would apply to strikers as and when they returned. By 
contrast, in the instant case, the change was 
never im-
plemented. Further, unlike my colleagues, I would not 

conclude that the Responde
nt™s announcement of a 10-
minute reduction in the lunch period and a 5-minute re-
duction in the morning break period necessarily con-
veyed the message that the Un
ion™s role as bargaining 
representative was irrelevant. I do not quarrel with the 

proposition that lunch and break times are mandatory 
subjects of bargaining. I simp
ly conclude that the mere 
communication here was not a refusal to bargain. 
In addition, like the judge and contrary to my col-
leagues, I find that the General Counsel failed to estab-
lish that the Respondent™s failure to grant a pay raise to 
the Wauseon employees in Oc
tober 1996, violated Sec-
tion 8(a)(5). In essence, the General Counsel demon-
strated only that Wauseon employees got raises in Octo-
ber 1994 and 1995, and that those two raises were of the 

same amount as those given for the same years to em-
ployees at the Respondent™s Britt plant. The Wauseon 
facility wasopened in July 993 and the Britt plant has 
operated since 1991 or 1992. However, the General 
Counsel failed to show whether October raises were 
given at either facility prior to 1994. In sum, the evidence 
shows wage increases at Britt for 3 of its 5Œ6 years, and 
wage increases at Wauseon for 2 of its 4 years. In my
view, this sparse evidence falls far short of establishing 
that the Respondent had an established ﬁOctoberﬂprac-
tice of giving Wauseon employeesthe same raisethat
was given to Britt employees. As the judge correctly 
concluded, under the criteria set forth in 
Dynatron/Bondo 
Corp.
, 323 NLRB 1263 (1997), the General Counsel 
failed to establish that Respondent had any established 
pattern or practice of granting wage increases. In addi-
tion, as the judge noted, the General Counsel failed to 
show the criteria for the Respondent™s 1994 and 1995 
raises.These two raises were not of the same amount. 
My colleagues also rely on an alleged statement, in 
April 1997, to show a past practice as of October 1996. 

Apart from the chronological distortion, the statement 
does not establish a past practice. Plant Superintendent 
Schwert allegedly said that Wauseon employees would 
get a raise if the Union was decertified. Schwert testified 
that he prefaced his remark by saying that it was only his 

opinion. Even the General Counsel™s complaint does not 
allege that this expression of opinion was violative of 
Section 8(a)(1). In addition, Schwert did not say that the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 158raise would come in 
October
 1997, and he did not say 
anything at all about Britt. Thus, the Schwert statement 
does not show a link between Britt and Wauseon or an 
ﬁOctoberﬂ pattern. 
Finally, and in view of all of the above, the alleged 
statement of April 1997 does not establish discrimination 

in October 1996. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities
.  WE WILL NOT threaten to unilaterally reduce em-
ployees™ lunch period and morning break period without 
first notifying the Union and giving the Union an oppor-
tunity to bargain about such changes. 
WE WILL NOT unilaterally withhold and fail to give 
to bargaining unit employees the 1996 annual October 

wage increase. 
WE WILL NOT insist on the presence of a mediator as 
a precondition to meeting and bargaining with the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL rescind any and all memoranda, including 
but not limited to the April 22, 1997 interoffice memo, 

which states, in substance, that employees™ lunch period 

is less than 30 minutes or 
that employees™ morning break 
period is less than 15 minutes. 
WE WILL make whole all eligible bargaining unit 
employees by paying to them the October 1996 annual 

wage increase of 3 percent and for any loss of earnings at 
the higher rate and other benefits suffered as a result of 
the discrimination against them plus interest. 
WE WILL meet and bargain, on request, with the Un-
ion regarding terms and conditions of employment of the 
employees in the following ap
propriate unit in a timely 
manner and without regard to the participation or pres-
ence of a mediator at any bargaining session: 
 All full-time and regular part-time production and 

maintenance employees employed by us at our 620 W. 
Leggett, Wauseon, Ohio facility, but excluding all 

managerial employees, technical employees, truck 
drivers, office clerical employees, and professional em-
ployees, guards and supervisors as defined in the Act. 
 KURDZIEL IRON OF WAUSEON, INC. 
 Rufus L. Warr, Esq., 
for the General Counsel. 
 Robert W. Sikkel, Esq. 
and Robert Dubault, Esq., 
for the Re-
spondent. DECISION STATEMENT OF THE CASE 
MARGARET M. KERN, Administrative Law Judge. This 
case was tried before me in 
Toledo, Ohio, on October 6, 1997.1 The complaint, which issued 
on July 29, was based on unfair 
labor practice charges filed on April 3 and 8 and May 13 by the 
International Union,
 United Automobile, Aerospace, Agricul-
tural Implement Workers of America, UAW (the Union) 
against Kurdziel Iron of Waus
eon, Inc. (the Respondent). 
The complaint alleges and Respondent admits that on March 
19, 1996, the Union was certified as the exclusive collective-
bargaining representative of the production and maintenance 
employees employed by Responde
nt at its Wauseon, Ohio fa-cility (the Wauseon fa
cility). Respondent furt
her admits that on 
June 11, following a recertification election, the Union was 
again certified, and that at all times since March 19, 1996, the 
Union has been the
 exclusive collective-bargaining representa-
tive of the employees in the unit. 
The complaint alleges and Responde
nt denies that in October 1996, Respondent failed to give 
bargaining unit employees a 
customary cost-of-living wage increase of 3 percent in violation 
of Section 8(a)(1), (3), and (5) of
 the Act. It is further alleged 
and denied that on or about April 10, Respondent bypassed the 
Union and dealt directly with employees, that on April 18 or 19 
Respondent posted a notice which unilaterally reduced the 
lunch and break periods, and that from March 24 to July 22, 
Respondent failed and refused to
 meet and bargain with the 
Union, all in violation of Section 8(a)(1) and (5) of the Act. 
For the reasons set forth here, I find that Respondent unlaw-
fully threatened to unilaterally reduce the lunch and break peri-

ods, and failed to meet and bargain collectively with the Union 
from the period March 24 to July 22 in violation of Section 
8(a)(1) and (5) of the Act. The remaining allegations of the 
complaint are without merit, an
d I recommend their dismissal. 
FINDINGS OF FACT 
I. JURISDICTION The Respondent admits and I find 
that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
II. LABOR ORGANIZATION STATUS 
The Respondent admits, and I fi
nd that the Union is a labor 
organization within the meaning of Section 2(5) of the Act. 
                                                          
 1 All dates are in 1997 unless otherwise indicated. 
 KURDZIEL IRON OF WAUSEON 159III. ALLEGED UNFAIR LABOR PRACTICES 
A. Background Respondent is engaged in the manufacture of iron castings 
and commenced operations at the 
Wauseon facility in or about 
July 1993. The Union began an organizing effort in December 
1995, which culminated in the Union™s certification on March 
19, 1996, in the following appropriate unit: 
 All full-time and regular part-time production and mainte-

nance employees employed by
 the Respondent at its 620 W.
 Leggett,
 Wauseon, Ohio facility, but excluding all managerial 
employees, technical employees, truck drivers, office clerical 
employees, and professional employees, guards and supervi-
sors as defined in the Act.  
 On March 24, a recertificatio
n petition was filed, and on 
April 17, an election was conducted in which a majority of 

ballots was not cast in favor of recertification. Objections to the 
election were filed by Respondent
 on April 24. On June 11, the 
Board again certified the Union as the collective-bargaining 
representative of employees. With the exception of the period 
between March 24 and July 22, it is not in dispute that the par-
ties have met on a regular basis to bargain collectively. There 
has never been a declaration of impasse, although an agreement 
has not been reached. 
B. Wage Increases 
Since July 1993, Respondent ha
s given quarterly automatic 
raises to those unit employees 
who work 520 hours in a calen-
dar quarter. These raises contin
ue until the employee reaches 
the top of the wage scale for his or her job classification. The 
quarterly raises are not at issue in this proceeding. 
In addition to the quarterly ra
ises, Respondent has given two 
other wage increases to employees, one in the first week of 
October 1994, and the second in the first week of October 
1995. Thomas Bishard has worked for Respondent as a forklift 
driver since July 1993 and in October 1994, he received a 42-
cent-per-hour increase. Bishard testified that there was no an-
nouncement by Respondent as to the nature of the raise,
 but that Kathy Clapfish, a personnel director, told him at the time 
that it was the annual cost-of-living increase. This conversation 
took place in the office, and no 
one else was present. Clapfish 
is not alleged in the complaint to be a supervisor or agent of 
Respondent, and she did not testify. 
In the first week of October 1995, employees received the 
other wage increase. Casey Arroyo, an employee, estimated the 
amount he received to be approximately 3 percent of his wages. 
Neither Arroyo nor Bishard were
 informed by any management 
representative as to the basis for the second raise. 
The Respondent introduced two one-page documents relat-
ing to the October wage increases. The first document reflects 
that, an increase of 3.75 percent to base wage rates was ap-
proved for all hourly employees 
effective October 3, 1994. The second document reflects that an
 increase of 2.75 percent to 
base wage rates was approved 
for all hourly employees effec-
tive October 9, 1995. Michael 
McQuinn, Respondent™s human resources manager, testified th
at since he was hired in May 
1997, he has been applying the 
wage rates contained in the 
October 1995 memo, and that he was otherwise unfamiliar with 
the circumstances surrounding the October wage increases in 
1994 and 1995. At no time was Mc
Quinn ever advised that 
Respondent had a cost-of-living program or that Respondent 

grants cost-of-living adjustments on an annual basis. McQuinn 
is not alleged in the complaint to be a supervisor or agent of 
Respondent. The Respondent maintains an employee handbook which 
does not contain any reference to
 cost-of-living adjustments. 
C. The Britt Facility 
Gary Schwert, Respondent™s pl
ant superintendent since No-vember 1996 and an admitted supervisor and agent, testified in 
response to questions by the General Counsel that Kurdziel has 
another facility in Wauseon called Britt Industries (the Britt 
facility), and that the Wauseon facility and the Britt facility 
have a common plant manager. No other evidence was adduced 
as to the nature of the relati
onship between the Wauseon facil-
ity and the Britt facility. 
Steven Wenk, vice president for human resources and an 
admitted supervisor, testified that the Britt facility began oper-
ating 1 or 2 years before the Wauseon facility, and that the 
same wage increases were give
n to Britt employees in October 
1994 and October 1995 as were given to the employees at the 
Wauseon facility. However, in 
October 1996, a 3-percent wage 
increase was given to employees at the Britt facility, but not to 
employees at the Wauseon faci
lity. Wenk was not asked to 
explain the basis of the raises given at either the Wauseon or 

Britt facilities. 
D. 1996Œ1997 Negotiations 
Following the Union™s initial certification in March 1996, 
Bishard joined the union negotiating committee and attended 
every bargaining session. Bishard te
stified, and it is not in dis-
pute, that prior to October 1996, the ﬁOctober raiseﬂ was not 
discussed during negotiations 
On October 18, 1996, Bishard 
questioned Respondent™s represen
tatives about the failure to 
give employees what they had come to expect as the October 
cost-of-living increase. Robert 
Sikkel, counsel for Respondent 
herein, told Bishard that employees had never gotten a cost-of-
living increase and that cost-of-living increases were breaking 
companies. Bishard asked if the employees had gotten the 
raises in October 1994 and Oc
tober 1995 out of the goodness of 
the Company™s heart, and Wenk
 responded yes. Wenk was not 
asked during his testimony whethe
r he ever made this state-
ment. 
The failure to give a raise in 
the first week of October 1996 
was discussed several times after October 18, 1996. Arroyo 
recalled one bargaining session at
 which he was present when Bishard asked why employees had not received the October 
1996 cost-of-living increase, and the Company™s response was 
since the parties were in negotiations, all raises had to be nego-
tiated. 
Dan Twiss is the Union™s servic
ing representative and, like 
Bishard, attended all of the bargaining sessions with Respon-
dent. Twiss acknowledged that at
 the first bargaining session in 
early 1996, the Union presented a complete contract proposal 

which included a proposed cost-of-living increase. Cost of liv-
ing was not, however, discussed 
in negotiations until the Octo-
ber 18, 1996 session. Twiss™ testimony was corroborative of 
Arroyo™s in that Twiss recalled 
that each time the cost-of-living 
increase was discussed, Sikkel™s response was that all wage 
increases had to be negotiated. 
Bishard testified that sometime in early 1997, he had a con-
versation with a supervisor, 
Larry Jeffries. Bishard asked 
Jeffries why there had not been a cost-of-living increase in 
October 1996, and Jeffries said 
it was because of the Union. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 160Jeffries is not alleged in the comp
laint as a supervisor or agent 
of Respondent, and he did not testify. 
E. Allegation of Direct Dealing with Employees 
The testimony of Twiss establishes that during the course of 
negotiations, the parties discussed a 3-percent wage increase, 
improved health insurance, and a 401(k) plan. 
Bishard testified that on April 10, 1 week before the recerti-
fication election, he was on th
e molding floor and he asked 
Schwert the question that if th
e Union were voted out, would 
employees receive a 3-percent raise, better health insurance, 
and a 401(k) plan. Bishard testified that Schwert started to an-
swer by stating, ﬁin my opinion
.ﬂ Bishard interrupted him and 
said he did not want Schwert™s opinion, he wanted an answer, 
and Schwert said yes, if the Union were voted out, these in-
creases would be given. 
Schwert testified that Bishard approached him and asked him 
about rumors he had heard of a 3-percent wage increase and an 
HMO. Bishard asked Schwert if he thought employees would 
get these benefits if there was no union. Schwert testified that 
he told Bishard that it was his opinion that if there were no 
union, employees would get a 3-
percent raise and an HMO. 
F. Notice Posting Reducing
 Lunch and Break Periods 
It is not in dispute that at all times relevant to this proceed-
ing, unit employees have been
 allowed a 30-minute lunch pe-
riod and a 15-minute morning break period. Schwert testified 
that when he first was employed by Respondent, he had been 
told by Clapfish that lunch was 20 minutes, but he acknowl-
edged that the lunch break has always been 30 minutes. The 
employee handbook provides that the morning break period is 
15 minutes, but has no provision relating to the lunch period. 
The length of the lunch and break periods was discussed during 
negotiating sessions, and it was agreed that they would remain 
30 minutes and 15 minutes respectiv
ely, consistent with past 
practice. 
On or about April 18, the day 
after the recertification elec-
tion, unidentified employees told Bishard that Todd Bingham, a 
supervisor, had told them that the lunch period was 20 minutes 
and the morning break period was 10 minutes. Bishard testified 
that he asked Schwert about Bingham™s alleged statement the 
next day, and Schwert responde
d that Bingham was just mad 
about the recertification vote. Schwert did not testify about the 

substance of this
 conversation. 
Arroyo testified that sometime in April, he saw the following 
interoffice memo: 
 Date:       April 22, 1997 
Subject:   Lunch Breaks 
From:      Management 
To:          All Employees 
 Just a ﬁReminder Memoﬂ your lunch breaks are 20 minutes. 
 Arroyo did not say where he saw the memo or how he came to 
read it. He did not testify that the memo was posted, only that 
he saw it for the first time in April. 
Sometime in June, Schwert observed two employees, Jerry 
Patterson and Richard Smith, sitting at a break table. One hour later, Schwert returned, and the two were still sitting at the 
same table. Schwert summoned the two employees into his 

office together with Arroyo. Schwert told the employees that 
lunch was 20 minutes and the morning break was 10 minutes. 
Arroyo took issue with Schwert™s description of the breaks, and 
stated that the breaks were 30 minutes and 15 minutes. Schwert 

responded that the Company had posted a memo, and he 
showed them a copy of the April 22 memo. 
Bishard testified that sometime in 1997, Bob Robertson, a 
day-shift supervisor, posted a 
notice on the lunchroom bulletin 
board which was addressed to the molding and core setting 
department employees. The memo, which was not introduced 
into evidence, was described as 
stating that the lunch period 
was 20 minutes and the morning 
break period was 10  minutes. 

Bishard asked Robertson about the memo, and pointed out to 
him that the times were incorrect. According to Bishard, Rob-

ertson immediately took out a pen, crossed out the incorrect 
times, and inserted the correct times of 30 minutes for lunch 
and 15 minutes for the morning break. 
G. Allegation of a Refusal to M
eet During the Pendency of the 
Recertification Petition
 The parties stipulated that no bargaining session was held 
from March 24 to July 22, and a se
ries of letters that was ex-
changed between the parties regarding the scheduling of bar-
gaining sessions during this period was introduced.  
By letter dated March 10, Tw
iss advised Wenk that the em-
ployees had
 failed to ratify Respondent™s contract proposal the 
day before, and that Twiss was ready to resume negotiations. 
By letter dated March 13, We
nk advised Twiss that the un-
ratified contract proposal which had been sent to the Union on 
February 21
 was a final proposal. Wenk stated that Respondent 
was willing to meet to answer any comments or concerns about 

the final proposal or to discuss any changes in the Union™s pro-
posal. He then added, ﬁHowever, if such a meeting is
 to take 
place, we believe a mediator must be involved.ﬂ Wenk then 

indicated that Respondent was available to meet on April 17. 
Both sides contacted Federal Me
diator Rick Terpainski, and 
a bargaining session was schedul
ed for April 17. Twiss subse-
quently developed a scheduling conflict and the session was 
canceled. The next date that Terpainski was available was July 
22. By letter dated April 21
, Twiss advised Wenk that he was ready to resume contract talks. 
By letter dated April 23
, Wenk advised Twiss that he be-
lieved that improper tactics we
re used by union supporters 
which influenced the result of the recertification election, and 

that Respondent intended to file ﬁan appealﬂ with the Board. He 
then added, ﬁIt may be prudent to find out what the NLRB rules 
on improper election tactics by 
UAW supporters prior to meet-
ing. We will await your corres
pondence outlining your thoughts 
on a next meeting date.ﬂ 
By letter dated May 5
, Twiss advised Wenk that regardless 
of Respondent™s objections to the conduct of the recertification 
election, the Union was still the bargaining agent for employees 
and was ready to resume negotia
tions as soon as possible. 
Twiss requested that Wenk ca
ll him to set up dates. 
 By letter dated May 12
, Wenk reminded Twiss that Respon-
dent was willing to meet but that ﬁthe involvement of a media-
tor was necessary.ﬂ He pointed ou
t that a meeting had been set 
up by Mediator Rick Terpainski
 which was later canceled at 
Twiss™ request. Wenk wrote, ﬁIf you now wish to meet for the 
above purpose, please have Mr. 
Terpainski coordinate the meeting
 date, time, and location.ﬂ 
By letter dated May 21,
 Twiss advised Wenk that Wenk™s suggestion that a Federal mediat
or participate in negotiations 
was acceptable to the Union, but that any meeting must be 
 KURDZIEL IRON OF WAUSEON 161ﬁwithout the imposition of preconditions.ﬂ Again, Twiss asked 
that Wenk contact him to arrange a date for the meeting. 
By letter dated May 23
, Wenk advised Twiss that Respon-
dent continued to be willing to 
meet, and reminded Twiss that it 
was the Union that had canceled the April meeting. He then 

wrote, ﬁWe suggest that mediat
or Rick Terpainski schedule 
mutually acceptable meeting locations and times.ﬂ 
IV. ANALYSIS 
A. The Failure to Give the October 1996 Raise
 When an employer, by promise or by course of conduct, has 
made a particular benefit part 
of the established wage or com-
pensation system, he is not at li
berty unilaterally to change this 
benefit either for better or worse during the period of collective 

bargaining. 
Daily News of Los Angeles, 
315 NLRB 1236
, 1237Œ1238 (1994), enfd. 73
 F.3d 406
 (D.C. Cir. 1996). 
The 
issue presented here is whether the increases given in October 
1994 and October 1995 became part of the established structure 
of compensation for Respondent™s employees, such that the 
admitted failure to give a similar raise in October 1996 without 
first bargaining with the Union constituted an unlawful unilat-
eral change in a condition of employment. I find that the evi-
dence is insufficient to establish a violation. 
The first of General Counsel™s th
eories, and the theory that is 
alleged in the complaint, is th
at the Respondent had an estab-lished practice of granting cost-of-living increases. The sole 
evidence adduced was the testimony of Bishard, which I credit, 
that in 1994, Clapfish
 told him that the October raise was an 
annual cost-of-living increase. 
While the General Counsel ar-
gues that this statement is bi
nding on Respondent, he failed to 
establish any legal basis for that liability. Clapfish was not al-
leged in the complaint either as 
a supervisor or as an agent of 
Respondent within the meaning of the Act. Nor did General 

Counsel move to amend the complaint during the hearing or in 
his posthearing brief. This failure cannot, in my opinion, be 
dismissed as mere oversight, as 
Clapfish™s status vis-a-vis Re-
spondent is critical to the General Counsel™s case. In the ab-
sence of the issue being properly joined by complaint and an-

swer, there is no basis to conclude that Clapfish was a supervi-
sor or agent of Respondent. Likra, Inc., 
321 NLRB 134 (1996); Q-1 Motor Express, Inc., 
308 NLRB 1267, 1268 (1992), enfd. 
25 F.3d 473 (7th Cir. 1994), cert. denied 513 U.S. 1080 (1995). 
Nor can it be said that the issue of Clapfish™s supervisory or 
agency status was fully litigated at the hearing. The sum total of 
evidence regarding Clapfish was Bishard™s description of her as 
a personal director who hired em
ployees, and Schwert™s refer-
ence to her as the person who had misinformed him about the 
length of the employee lunch peri
od. I do not believe that these 
limited references constitute a sufficient record upon which to 
make a determination of supervisory or agency status. While 
Bishard may have perceived Clap
fish as the person who hired 
employees, his
 perception may not have 
been accurate. Clap-
fish may have been acting at the direction of a superior when 
she participated in the hiring pr
ocess, and may not have been 
exercising independent judgment. Nor is there any evidence 
that when she spoke with Bishard, alone, about the cost-of-
living increase that she had either actual or apparent authority 
to make this representation on 
Respondent™s behalf. The record 
is simply silent as to these facts, and in the absence of such 

evidence, any conclusion regardi
ng Clapfish™s status would be speculation. 
Finally, the General Counsel 
did not adduce any evidence 
other than Clapfish™s observation to establish that the October 
raises were based upon cost-of-living considerations. The Re-
spondent flatly denied during 
the October 18, 1996 bargaining 
session that it had ever given cost-of-living increases. The
 memoranda setting forth the wage increases did not mention 
either the term ﬁannualﬂ or ﬁcos
t of living.ﬂ John Allemier, the plant superintendent who authored the memoranda, was not 

called to testify, and Schwert and Wenk who did testify were 
not asked about the memoranda. Fi
nally, McQuinn testified that 
he was not aware that Respondent ever granted cost-of-living 

adjustments on an annual basis. 
Based on the foregoing, I find that the General Counsel has 
failed to prove the complaint allegation that Respondent unlaw-
fully failed to grant employees a customary cost-of-living in-
crease.  
The second of General
 Counsel™s theories which is not al-
leged in the complaint but which is alluded to by the evidence, 
is that the increases given to Respondent™s employees at the 
Wauseon facility were pegged to 
the increases given at the Britt 
facility, and that the Britt facilit
y raises therefore became part 
of the established wage structure for Respondent™s employees. 
Once again, there is no evidence that the raises given at the 

Britt facility were the criteria for the Wauseon facility raises, 
other than the fact that for 2 years, employees at both facilities 
received the same across-the-board
 increase. It is the burden of 
the General Counsel to establish by a preponderance of the 
evidence that these increases co
nstituted a pattern and practice 
by Respondent, and was not a 
mere coincidence between 
loosely affiliated companies. 
I find the General Counsel has 
failed to meet that burden. 
In Dynatron/Bondo Corp., 
323 NLRB 1263 (1997), the 
Board considered five factors in determining whether an em-

ployer had an established pattern or practice of granting wage 
increases: (1) the criteria for granting the wage increase; (2) the 
timing of the increase; (3) the amount of the increase; (4) which 
employees received the increase; and (5) whether the increase 
had been granted over a significant period of time. The most 
critical flaw in the General Counse
l™s case here is that the first 
Dynatron factor, the criteria for granting the 1994 and 1995 
wage increases, was not estab
lished. The increases given by 
Respondent may have been ba
sed upon cost-of-living indices, market data, performance or pr
oduction standards, or any other 
set of fixed or discretionary fact
ors. It may well be that in Oc-
tober 1996, Respondent applied the sa
me criteria th
at it applied 
in 1994 and 1995, and determined that no wage increase was 
owing. Under such circumstances
, there would be no violation 
of the Act. See 
American Packaging Corp., 
311 NLRB 482 
(1993). In the absence of knowing what the criteria was for 
granting the wage increases in 1994 and 1995, it is impossible 
to conclude that the Respondent 
failed to apply that criteria in 
withholding the increase in 1996. I also note that although the 

increases were given at the same time in 2 successive years, the 
amounts of the increas
e were not equal. Under all of these circumstances, I find that the evidence is 
insufficient to establish that
 the 1994 and 1995 wage increases 
became part of Respondent employees™ established wage struc-
ture and a term and condition 
of their employment. Respon-
dent™s failure to give a similar increase in October 1996 without 
first giving notice to the Union and an opportunity to bargain 
did not therefore, violate Section 8(a)(1) and (5) of the Act and 
I recommend dismissal of that portion of the complaint. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 162I also recommend dismissal of that portion of the complaint 
alleging that the failure to give
 the October 1996 increase vio-
lated Section 8(a)(3) of the Act. First, for the reasons already 
stated, there is insufficient evidence to conclude that the failure 
to give a raise constituted a cha
nge in past practice. Second, 
even if there had been a departure from past practice, the only 

evidence to establish union animus as the motive for the change 
was the statement attributed to 
Jeffries, months after the fact, 
that the reason the cost-of-living increase had not been given 

was because of the Union. Once again, Jeffries was not alleged 
in the complaint as a supervisor or agent of the Respondent, 
and no evidence was adduced to establish his status as such 
other than Bishard™s conclusory 
characterization of Jeffries as a 
ﬁsupervisor.ﬂ I find there is insufficient evidence to establish a 
violation of Section 8(a)(3) of the Act. 
B. Allegation of Direct Dealing with Employees
 The General Counsel alleges that the conversation between 
Bishard and Schwert on April 10 constituted direct dealing by 
Respondent with an employee in 
violation of Section 8(a)(5). The General Counsel cites no case in support of that proposi-
tion. It is not in dispute that it wa
s Bishard, not Schwert, who ini-tiated the April 10 conversation. Bishard was a member of the 

negotiating committee at the time of the conversation, and so-
licited Schwert™s opinion about the impact the pending recerti-
fication election might have on 
future negotiations. General Counsel cites no case, and I have found none, which supports 

the proposition that when a member of a union negotiating 
committee asks a question of a 
member of management™s nego-
tiating committee away from the bargaining table, that the 
manager™s response to the questi
on constitutes direct dealing. 
There was no attempt by Respondent to negotiate with Schwert 

individually, nor was any action 
taken by Respondent as a re-
sult of the conversation. I therefore recommend dismissal of 
this portion of the complaint. 
C. Duration of the Break and Lunch Periods 
The complaint alleges that on or about April 18 or 19, Re-
spondent posted a notice to employees which reduced the lunch 
period from 30 to 20 minutes, and reduced the morning break 
from 15 to 10 minutes, without prior notice to the Union and 
without affording the Union an opportunity to bargain about the 
change. Witnesses for both sides agreed that Respondent never 
actually implemented a change with respect to the length of 
time given employees for lunch 
or for their morning break. There is credible evidence, how
ever, that Respondent threat-
ened employees with a reduction 
in their lunch and break peri-ods Bishard credibly testified that on April 19, the day after the 
recertification election, he asked Schwert about a statement 
attributed to Todd Bingham that that the lunch and break peri-
ods were being reduced. Schw
ert responded that Bingham was 
just mad about the recertification vote. Once again, I find the 
General Counsel™s failure to alle
ge Bingham as a supervisor or agent of Respondent in the complaint significant. If Bingham 

were a statutory supervisor or 
agent, Schwert may have had an 
obligation to disavow his statement. 
Passavant Memorial Area 
Hospital, 237 NLRB 138 (1978). In the absence of any evi-
dence of such status, however, Schwert may correctly have 
perceived himself not to be under
 any obligation to disavow the 
sentiments of a disgruntled employee. I therefore decline to 
find a violation based on this conversation. 
I similarly decline to find a violation on the basis of Bis-
hard™s testimony that sometim
e in 1997, Bob Robertson, yet 
another person not alleged as a statutory agent or supervisor
, posted a notice in the employee lunchroom stating that the 
break and lunch periods were reduced. Bishard credibly testi-
fied that when he pointed out the error to Robertson, Robertson 
immediately corrected the notice. Assuming this was a notice 
posted by Respondent, there is no 
evidence that any employee 
saw the incorrect notice other than Bishard, and the notice was 

immediately corrected in his presence. Any violation of the Act 
was therefore de minimis
, and I decline to find a violation 
based upon the posting of this notice. 
I do find that the April 22 memo, which Arroyo saw in April, 
and which Schwert displayed to 
Arroyo, Patterson, and Smith 
in June did constitute a threat of a unilateral change in the lunch 
break. Further, Schwert™s statement to the employees in the 
June meeting that lunch was 20 minutes and the morning break 
was 10 minutes also constituted a 
threat of a unilateral change 
in these working conditions in violation of Section 8(a)(1) and 
(5) of the Act. Page Litho, Inc., 311 NLRB 881 (1993), enfd. in
 relevant part
 65 F.3d 169 (6th Cir. 1995); 
Goren Printing Co., 
280 NLRB 1120 (1986).
 D. Respondent™s Refusa
l to Meet and Bargain
 The General Counsel contends that Respondent unlawfully 
refused to meet and bargain with the Union during the period 
March 24 to July 22 by conditioning any meeting between the 
parties on the presence of a Federal mediator. Respondent de-
fends its actions, memorialized
 in the correspondence intro-
duced, as simply a case in which both parties sought to involve 

a neutral third party to facilitate the process, but were unable to 
find a mutually agreeable date. I find merit to the General 
Counsel™s argument. In each of the letters authored
 by Twiss, he was unequivocal 
in the Union™s willingness to meet and bargain at any time con-
venient to the parties to the negotiations, to wit, the Union and 
the Respondent. The first letter sent by Twiss was on March 10, 
and 3 days later Wenk
 responded by stating that a mediator 
must be involved. Wenk indicated a willingness to meet on 
April 17, the only date during the time period in issue that the 

Federal mediator was available. Twiss was amenable to the 
participation of a Federal mediator, and agreed to meet on April 
17. However, due to a personal 
scheduling conflict, Twiss had 
to cancel the meeting. The next meeting which the mediator 
could fit into his schedule was 
July 22, and Respondent relied 
on the mediator™s unavailability as an excuse not to meet and 
bargain with the Union until that
 date. Wenk specifically stated 
in the May 12 letter that ﬁthe 
involvement of a mediator was necessary.ﬂ He reiterated this position in his letter of May 23 
when he suggested that the me
diator, not Twi
ss, schedule bar-
gaining sessions. 
The timing of Respondent™s delaying tactics is not coinci-
dental. The recertification petition was filed on March 24, pre-

cisely the period of time when Respondent preconditioned 
meeting with the Union on the pr
esence of a Federal mediator. 
Negotiations resumed after the 
election was over and the Union 
was again certified. 
I find the Respondent™s insistence on the presence of a me-diator at bargaining sessions constituted a refusal to meet and 

bargain in fact, from March 24 to
 July 22, and violated Section 
8(a)(1) and (5) of the Act. 
Riverside Cement Co., 
305 NLRB 
815, 818Œ819 (1991). 
 KURDZIEL IRON OF WAUSEON 163CONCLUSIONS OF LAW 
1. The Respondent is engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act, and has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 2(6) and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The following unit is appropriate for the purposes of col-
lective bargaining within the m
eaning of Section 9(b) of the Act:  All full-time and regular part-time production and mainte-

nance employees employed by 
the Respondent at its 620 W. 
Leggett, Wauseon, Ohio facility
, but excluding all managerial 
employees, technical employees, truck drivers, office clerical 
employees, and professional employees, guards and supervi-
sors as defined in the, Act. 
 4. The Respondent violated Section 8(a)(1) and (5) of the 
Act on or about April 22, 1997, and in June 1997, by threaten-

ing, both orally and in writing, to unilaterally reduce employ-
ees™ lunch and morning break periods without first notifying the 
Union or giving the Union an opportunity to bargain about such 
changes. 5. The Respondent violated Section 8(a)(1) and (5) of the 
Act from March 24 to July 22, 1997, by insisting on the pres-
ence of a mediator as a precondi
tion to meeting and bargaining 
with the Union. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having found that Respondent th
reatened employees, both 
orally and in writing, to unila
terally reduce the lunch and morn-
ing break periods, it shall cease and desist from any such fur-
ther threats. 
Affirmatively, Respondent must 
rescind, in writing, any and 
all memoranda, including but not limited to the April 22, 1997 
interoffice memo, which state, in substance, that employees™ 
lunch period is less than 30 minu
tes or that employees™ morn-
ing break period is less than 15 minutes. A copy of the recision, 
signed by an authorized represen
tative of Respondent, shall be 
mailed to the Union. Respondent 
must also meet and bargain, 
on request, with the Union in a t
imely manner without regard to 
the participation or presence of a mediator at any bargaining 
session. 
[Recommended Order omitted from publication.] 
  